Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of 15/815620, now U.S. Patent 10445491; which is a continuation of 15/348944, now U.S. Patent 9852283; which is a continuation of 14/032193, now U.S. Patent 9531718. In a preliminary amendment dated 11/22/2019, claims 1-20 have been canceled. Claims 21-34 have been newly added. Claims 21-34 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/30/2019, 12/09/2019 and 02/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
3.	For claims 26-28, the phrases “one or more” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21-24, 26-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (U.S. Patent Application Publication 2012/0054841; hereafter “Schultz”).
For claim 21, Schultz teaches a computer-implemented method to verify identities of services making service requests, comprising:
by an application service computing system (note paragraph [0051], block 405, IDM server receives request to register device application):
receiving, from a user computing device (note paragraph [0085], IDM server and gateway server may be single device; paragraph [0087], service request is received by gateway server from device application), a service request comprising first identifying information (note paragraph [0086], service request includes token) extracted by the user computing device from a service program code (note paragraph [0067], token includes registration number and other information for application verification; paragraph [0086], token includes application identifier) associated with a merchant service 
comparing the first identifying information received from the user computing device to second identifying information associated with the service program code associated with the merchant service computing system (note paragraph [0073], integrity code is based on application identifier; paragraph [0094], RAV determines if integrity code of received token matches stored integrity code, i.e. second identifying information associated with the service program code); and
in response to the comparing:
determining a match between the first identifying information and the second identifying information (note paragraph [0097], if application is verified based on the integrity code, block 715 – YES); and
allowing the service request (note paragraphs [0104]-[0105], if application is verified and authorized, RAV grants access to services being requested).


For claim 22, Schultz teaches claim 21, wherein receiving the service request further comprises, by the application service computing system:
receiving (note paragraph [0051], block 405, IDM server receives request to register device application), from the user computing device (note paragraph [0053], registration request may come from user device), an access request and the first 
in response to receiving the access request, generating an access token (note paragraphs [0022]-[0023], RAV application may generate a data integrity code and send a registration token; as indicated in A2 registration may be done directly with device application; paragraph [0062) comprising the first identifying information (note paragraph [0067], token includes registration number and other information for application verification; paragraph [0086], token includes application identifier); and
transmitting the access token to the user computing device, wherein the service request includes the access token comprising the first identifying information (note paragraph [0023], RAV application may send a registration token; as indicated in A2 registration may be done directly with device application).

For claim 23, Schultz teaches claim 21, further comprising, by the application service computing system: in response to determining a discrepancy between the first identifying information and the second identifying information, denying the service request (note paragraph [0091], application is not verified based on the integrity code, block 715 – NO).

For claim 24, Schultz teaches claim 23, further comprising, by the application service computing system, in response to determining the discrepancy, transmitting an error message to the user computing device, wherein the error message is displayed by 

For claim 26, Schultz teaches claim 21, wherein the first identifying information comprises one or more of an application identifier, a package name, and a digital signature (note paragraph [0067], token includes registration number and other information for application verification; paragraph [0086], token includes application identifier).

For claim 27, Schultz teaches claim 21, wherein the service program code is associated with a merchant service application, a merchant service website, or a merchant shipping service (note paragraphs [0017]-[0018], application is associated with third party service including calendar, mapping and purchasing applications).

For claim 28, Schultz teaches claim 27, wherein the service request comprises a request to process a financial transaction by the merchant service application, a request for shipping information, a request for information from an account of the user maintained by the one or more computing devices, or a request for offers or coupons to be redeemed (note paragraphs [0018] and [0080], user uses application to receive services including calendar, mapping and purchasing services).


.


6.	Claims 25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz as applied to claim 21 above, and further in view of Piersol (U.S. Patent Application Publication 2012/0203670).
For claim 25, Schultz differs from the claimed invention in that they fail to teach:
further comprising, by the application service computing system prior to receiving the service request, distributing the service program code comprising the first identifying information to the user computing device.

Piersol teaches:
further comprising, by the application service computing system prior to receiving the service request, distributing the service program code comprising the first identifying information to the user computing device (note paragraph [0111] of Piersol, online marketplace displays the application for sale and distribution to user device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device application verification of Schultz and the application registration in a marketplace of Piersol. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of creating application metadata used in application identification when the application is created and placed in a marketplace for download.


For claim 29, the combination of Schultz and Piersol teaches claim 21, further comprising, by the application service computing system:
receiving the service program code from the merchant service computing system (note paragraph [0062] of Piersol, transfer module 316 of the process organizer 108 or module developer 135, paragraph [0050] and Fig. 2A of Piersol, transmits applications or modules to the workflow server 106);
extracting the first identifying information from the service program code received from the merchant service computing system (note paragraph [0109] of Piersol, registration module extracts version ID from metadata to generate GUID; and paragraph [0117] of Piersol, routing module extracts identifying information from metadata); and
storing the second identifying information comprising the extracted first identifying information (note paragraph [0109] of Piersol, application or module version GUID is stored as application metadata).



For claim 31, the combination of Schultz and Piersol teaches claim 29, wherein extracting the first identifying information from the service program code received from the merchant service computing system comprises identifying, by the application service computing system, a predetermined location in the service program code and extracting the first identifying information from the predetermined location (note paragraph [0058] of Piersol, metadata module includes a routine for extracting metadata from a document, i.e. predetermined location).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-22, 25-29 are 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,491. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent 10,445,491 contain every element of claims 21-22, 25-29 are 32-33 of the instant application and as such anticipate claim of the instant application (See chart below).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


8.	Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,852,283. Although the claims at issue are not identical, they are not patentably distinct from each other because:

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


9.	Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,531,718. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent 9,531,718 contain every element of claims 21-32 of the instant application and as such anticipate claim of the instant application (See chart below).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Anticipation Chart
Instant Application
10,445,491
9,852,283
9,531,718
Claim 21
Claim 1
Claim 1 + 2
Claim 1 +2
Claim 22
Claim 1
Claim 1
Claim 1
Claim 23

Claim 3
Claim 3
Claim 24

Claim 3
Claim 3
Claim 25
Claim 1
Claim 4
Claim 4
Claim 26
Claim 5
Claim 5
Claim 5
Claim 27
Claim 6
Claim 6
Claim 6
Claim 28
Claim 7
Claim 7
Claim 7
Claim 29
Claim 1
Claim 2
Claim 1
Claim 30

Claim 8
Claim 8
Claim 31

Claim 9
Claim 9
Claim 32
Claim 8
Claim 10
Claim 10

Claim 1






10.	Claims 23-24, 30-31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,491 (hereafter ‘491) in view of Schultz and in view of Piersol.
	For claim 23, ‘491 differs from the claimed invention in that they fail to teach:
	further comprising, by the application service computing system: in response to determining a discrepancy between the first identifying information and the second identifying information, denying the service request.

	Schultz teaches:
	further comprising, by the application service computing system: in response to determining a discrepancy between the first identifying information and the second identifying information, denying the service request (note paragraph [0091], application is not verified based on the integrity code, block 715 – NO).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verification method of ‘491 and the denying requests from unverified applications of Schultz to form the claims of the instant application. It would have been obvious because combining prior art elements 

For claim 24, the combination of ‘491 and Schultz teaches claim 23, further comprising, by the application service computing system, in response to determining the discrepancy, transmitting an error message to the user computing device, wherein the error message is displayed by the user computing device (note paragraph [0091] of Schultz, notification is sent that the application cannot be verified and/or application is be re-registered, block 720).

For claim 34, the combination of ‘491 and Schultz teaches claim 33, further comprising, by the application service computing system, storing the first identifying information as the second identifying information (note paragraphs [0026] and [0094] of Schultz, context information is stored in memory).


For claim 30,’491 differs from the claimed invention in that they fail to teach:
wherein extracting the first identifying information comprises executing, by the application service computing system, a search algorithm that locates and extracts the first identifying information from the service program code.

Piersol teaches:


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verification method of ‘491 and the identification extractions of Piersol to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of finding identification information used to verify applications.


For claim 31, the combination of ‘491 and Piersol teaches claim 29, wherein extracting the first identifying information from the service program code received from the merchant service computing system comprises identifying, by the application service computing system, a predetermined location in the service program code and extracting the first identifying information from the predetermined location (note paragraph [0058] of Piersol, metadata module includes a routine for extracting metadata from a document, i.e. predetermined location).



11.	Claims 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,852,283 (hereafter ‘283) in view of Moon et al. (U.S. Patent Application Publication 2014/0150096; hereafter “Moon”) and in view of Schultz. 
For claim 33, ‘283 differs from the claimed invention in that they fail to teach:
receiving the service program code from the merchant service computing system;
inserting the first identifying information into the service program code received from the merchant service computing system; and
distributing the service program code to the user computing device, the distributed service program code comprising the inserted identifying information.

Moon teaches:
receiving the service program code from the merchant service computing system (note paragraph [0130], developer uploads an app);
inserting the first identifying information into the service program code received from the merchant service computing system (note paragraph [0101], APK is repacked with app store server signature);
distributing the service program code to the user computing device, the distributed service program code comprising the inserted identifying information (note paragraph [0134], app is provided to app store and downloaded upon user request);




For claim 34, the combination of ‘283 and Moon differs from the claimed invention in that they fail to teach:
further comprising, by the application service computing system, storing the first identifying information as the second identifying information.

Schultz teaches:
further comprising, by the application service computing system, storing the first identifying information as the second identifying information (note paragraphs [0026] and [0094] of Schultz, context information is stored in memory).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of ‘283 and Moon and the storing identifying information of Schultz to form the claims of the instant application. It would have been obvious because combining prior art elements according known .


12.	Claims 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,531,718 (hereafter ‘718) in view of Moon et al. (U.S. Patent Application Publication 2014/0150096; hereafter “Moon”) and further in view of Schultz. 
For claim 33, ‘718 differs from the claimed invention in that they fail to teach:
receiving the service program code from the merchant service computing system;
inserting the first identifying information into the service program code received from the merchant service computing system; and
distributing the service program code to the user computing device, the distributed service program code comprising the inserted identifying information.

Moon teaches:
receiving the service program code from the merchant service computing system (note paragraph [0130], developer uploads an app);
inserting the first identifying information into the service program code received from the merchant service computing system (note paragraph [0101], APK is repacked with app store server signature);


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verification method of ‘718 and the app store server inserting identifying information of Moon to form the claims of the instant application. It would have been obvious because combining prior art elements according known methods would yield the predictable results of verifying a service request using identifying information.


For claim 34, the combination of ‘718 and Moon differs from the claimed invention in that they fail to teach:
further comprising, by the application service computing system, storing the first identifying information as the second identifying information.

Schultz teaches:
further comprising, by the application service computing system, storing the first identifying information as the second identifying information (note paragraphs [0026] and [0094] of Schultz, context information is stored in memory).

.


Allowable Subject Matter
13.	Claims 33-34 would be allowable with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barton et al. (U.S. Patent Application Publication 2014/0298420) teaches an application signature that verifies the application unaltered (note paragraph [0141]).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438